FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         July 01, 2016

Michael Brett Anthony                            Ms. Barbara E. Rosenberg
Anthony & Peterson, L.L.P                        Assistant City Attorney
500 N. Water Street, Suite 1010                  1500 Marilla Street, Room 7B North
Corpus Christi, TX 78401                         Dallas, TX 75201-6318
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

Mr. Charles (Chad) E. Baruch
Johnston Tobey Baruch, P.C.
3308 Oak Grove Avenue
Dallas, TX 75204
* DELIVERED VIA E-MAIL *

RE:    Case Number: 15-0094
       Court of Appeals Number: 05-13-01651-CV
       Trial Court Number: DC-13-08320-J

Style: CITY OF DALLAS
       v.
       DIANE SANCHEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
       ESTATE OF MATTHEW SANCHEZ, DECEASED, AND ARNOLD SANCHEZ

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Lisa Matz (DELIVERED VIA E-MAIL)
        Mr. Gary Fitzsimmons (DELIVERED VIA E-MAIL)